                  Case 1:13-cr-00269-DLI Document 292 Filed 05/28/19 Page 1 of 10
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                                                                                   PageID
                                                                                (NOTE: Identify #: 7707
                                                                                                Changes withAsterisks (♦))
                         Sheet 1




                                              United States District Court
                                                                              itrict of New York
                                                            IN CLERK'S OFFICE
                   UNITED STATES OF AMBKSOAR'CT COURT e.d.>i.y.AMENDED JUDGMENT IN A CRIMINAL CASE

                            JOHN SAMPSON^                                         )*Case Number: 13-CR-269
                                                         V I OFrl^b Nathaniel Akerkman
                                            1/25/2o6^00KLYN                      82173-053
                                                                                       and Joshua Colangelo-Bryan Esqs.
Date of Original Judgment:
                                             (Or Date ofLast AmendedJudgment)     (   Defendant's Attorney
Reason for Amendment:
  Correction of Sentence on Remand (18 U.S.C. 3742(f)(1) and (2))                     •    Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
•     Reduction of Sentencefor ChangedCircumstances (Fed. R. Crim.                    •    Modification of Imposed Term of Imprisonment forExtraordinary and
      P. 35(b))                                                                            Compelling Reasons (18 U.S.C. § 3582(c)(1))

•     Correction of Sentence by Sentencing Court(Fed. R. Crim.P. 35(a))               •    Modification ofImposed Term ofImprisonment for Retroactive Amendment(s)
                                                                                           to the SentencingGuidelines(18 U.S.C.§ 3582(c)(2))
•     Correction ofSentence for Clerical Mistake (Fed. R. Crim. P.36)
                                                                                      D Direct Motion toDistrict Court Pursuant D 28U.S.C. §2255 or
                                                                                           •   18 U.S.C.§ 3559(c)(7)
                                                                                      IZl Modification of Restitution Order (18U.S.C. §3664)

THE DEFENDANT:
Ef pleaded guilty to count(s)             1 and 2 of fifth superseding indictment (S
•     pleaded nolo contendere to count(s)
      which was accepted by the court.
[Vf was found guilty on count(s)              4, 9, and 11 ofthe fifth superseding indictment (S-5)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                       Nature of Offense                                                                 Offense Ended                   Count

    see page 2




          Thedefendant is sentenced as provided in pages 2 through                    10          of thisjudgment. Thesentence is imposed pursuant to
the Sentencing Reform Act of 1984.
[Vf The defendant has been found not guilty on count(s)                   3. 5, 6. 7, 8, and 10 of the fifth superseding indictment
•  Count(s)                                              • is • are dismissed onthe motion ofthe United States.
        Itisordered that the defendant must notify the United States Attorney for this district within 30 days ofany change ofname, residence,
ormailing address until allfines, restitution, costs, and special assessments imposed bythis judgment are fully paid. Ifordered topay restitution,
the defendant must notify the court and UnitedStatesattorney of material changes in economic circumstances.
                                                                                          5/1/2019
                                                                                      Date of Imposition of Judgm^t

                                                                                      s/Dora L. Irizarry, Chief USDJ
                                                                                      Signature of Judge
                                                                                       Dora L. Iiizarry                                Chief U.S.D.J.

                                                                                      Name and Title of Judge


                                                                                      Date
Case 1:13-cr-00269-DLI Document 292 Filed 05/28/19 Page 2 of 10 PageID #: 7708
Case 1:13-cr-00269-DLI Document 292 Filed 05/28/19 Page 3 of 10 PageID #: 7709
Case 1:13-cr-00269-DLI Document 292 Filed 05/28/19 Page 4 of 10 PageID #: 7710
Case 1:13-cr-00269-DLI Document 292 Filed 05/28/19 Page 5 of 10 PageID #: 7711
Case 1:13-cr-00269-DLI Document 292 Filed 05/28/19 Page 6 of 10 PageID #: 7712
Case 1:13-cr-00269-DLI Document 292 Filed 05/28/19 Page 7 of 10 PageID #: 7713
Case 1:13-cr-00269-DLI Document 292 Filed 05/28/19 Page 8 of 10 PageID #: 7714
Case 1:13-cr-00269-DLI Document 292 Filed 05/28/19 Page 9 of 10 PageID #: 7715
Case 1:13-cr-00269-DLI Document 292 Filed 05/28/19 Page 10 of 10 PageID #: 7716
